Citation Nr: 0808259	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  04-38 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a bilateral eye disorder.

2.  Entitlement to service connection for a bilateral eye 
disorder.

3.  Entitlement to service connection for a pulmonary 
disorder claimed as chronic obstructive pulmonary disease 
(COPD) as secondary to asbestos exposure.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for a back condition.

6.  Entitlement to service connection for a right knee 
condition.

7.  Entitlement to service connection for the loss of use of 
the right arm to include as secondary to a service-connected 
right shoulder disorder.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
August 1983.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decisions of February 2004 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Columbia South Carolina, which denied service connection for 
a pulmonary disorder, hearing loss, back disorder, right knee 
disorder and declined to reopen a previously denied claim for 
service connection for an eye disorder and a February 2005 
rating from the RO in Montgomery, Alabama, which denied 
service connection for loss of use of the right arm as 
secondary to a right shoulder disorder. 

The Board notes that an appeal of a claim for service 
connection for tinnitus was rendered moot by the RO's grant 
of service connection in September 2007 and is no longer on 
appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

The Board notes that a prior denial of entitlement to service 
connection for a bilateral eye disorder dated in December 
1986 pointed out that the complete service medical records 
were not associated with the claims file at the time of this 
decision.  Thereafter the claim was most recently denied in 
August 1991.  Such records are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See 38 C.F.R. § 3.156(c) (2007).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  However, this holding 
from Bell is not retroactive prior the date of issuance of 
Bell.  Damrel v. Brown, 6 Vet. App. 242, 246 (1994); see 
VAOPGPREC 12-95 (May 10, 1995).  In Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999), the United States Court of Appeals for 
the Federal Circuit held that certain failures (in that case, 
the failure to obtain service medical records and to notify 
the veteran of such failure) constituted "grave procedural 
error" that in effect vitiated the finality of a prior rating 
decision.  However, subsequently, the Federal Circuit 
overruled its decision in Hayre.  Cook v. Principi, 318 F.3d 
1334 (Fed. Cir. 2002).  In overruling Hayre, the Federal 
Circuit emphasized in Cook that a purported failure in the 
duty to assist cannot give rise to CUE; nor does it result in 
"grave procedural error" so as to vitiate the finality of a 
prior, final decision.  Therefore, the August 1991 rating 
decision remains final.

The reopened claim, and all remaining issues are REMANDED to 
the agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  An August 1991 rating decision denied the veteran's 
application seeking to reopen a claim for service connection 
for an eye disorder.  The veteran was provided notification 
of the rating decision and of his appellate rights later in 
August 1991; however, he did not appeal this determination.

2.  New evidence received since the August 1991 decision does 
relate to an unestablished fact necessary to substantiate the 
claim.




CONCLUSIONS OF LAW

1.  The August 1991 decision, denying the reopening of a 
claim for service connection for an eye disorder, is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.302, 20.1103 (2007).

2.  New and material evidence has been received since the 
August 1991 decision, and the claim for service connection 
for bilateral eye disorder is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the AOJ.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the 
present case, the veteran's claim on appeal was received in 
October 2003.  A duty to assist letter addressing the new and 
material issue was issued in October 2003, prior to the 
February 2004 rating decision that denied this issue.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  In this case, the Board is reopening 
this claim.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
will not be further discussed.  

II. New and Material Evidence

In a rating dated in December 1986, the RO denied service 
connection for an eye disorder.  This rating was said to be 
on incomplete records, with the service medical records said 
to be grossly incomplete.  It was noted that the service 
medical records that were available were entirely negative 
for any eye problems and also noted the findings from the 
April and May 1986 VA examination, which revealed complaints 
of the eye infection in 1983 but with the only diagnosis of 
refractive error.  The rating concluded that while the 
records were incomplete, refractive error was congenital or a 
developmental disorder.  If the veteran had conjunctivitis in 
service it must have resolved as it was not currently found.  
The veteran did not appeal this decision after receiving 
notification of it in December 1986.  The veteran attempted 
to reopen his claim and the RO, in an August 1991 rating 
decision, determined that there had been no evidence 
furnished to show that an eye condition was incurred in or 
aggravated by service and service connection for residuals of 
an eye infection remained denied.  Notice was sent in August 
1991 and the veteran did not appeal.  He filed his present 
claim to reopen in October 2003.

Prior unappealed decisions of the Board and the RO are final. 
38 U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.160(d), 20.302(a), 20.1104 (2007).  If, however, 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2007).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. Id.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Among the evidence previously before the RO in August 1991 
were available service medical records that were silent for 
any eye problems.  His August 1976 enlistment examination was 
normal on examination of the eyes which were both 20/400 
correctable to 20/20 bilaterally.  The accompanying report of 
medical history revealed him to deny eye trouble.  He was 
treated in August 1978 for injuries from a motorcycle 
accident with a right pulmonary contusion and right 
acromioclavicular separation diagnosed, and no findings of 
any injury to the eyes.   The August 1983 separation 
examination revealed the eyes to be normal on examination 
with bilateral visual acuity of 20/400 corrected to 20/20 
bilaterally. 

Also before the RO in August 1991 was an April 1986 VA eye 
examination wherein he gave a history of having developed an 
infection in both eyes in Israel in 1983 which was treated 
with ointment and sunglasses for approximately 5 days with 
resolution.  He had complained of blurring since that time 
although he wore extended soft lenses without difficulty.  
Examination revealed uncorrected visual acuity of greater 
than 20/400 in both eyes correctable to 20/20.  External 
examination was normal and intraocular tension was 12 on the 
right and 10 on the left.  Confrontational field was full and 
slit lamp and funduscopic examinations were normal.  The 
diagnosis was refractive error.  Also before the RO was a May 
1986 VA examination which addressed right shoulder complaints 
and eye problems with a history of bilateral conjunctivitis 
back in 1983 in Israel to be evaluated further by the eye 
doctor for this.  The diagnosis was questionable 
conjunctivitis.  Clinically this appeared to be the problem 
that developed in Israel.  Reference was made to the 
opthalomological evaluation.  

A December 1986 line of duty decision determined that the 
veteran's injuries sustained in the motorcycle accident were 
within the line of duty and not the result of misconduct.

In June 1991 the veteran attempted to reopen his claim and 
now alleged that he has a condition called retinal detachment 
disease which he alleged was caused by his motorcycle 
accident in service.  

Among the evidence before the August 1991 rating was a VA 
treatment record showing eye problems in February 1990 for 
sudden onset of pain and photophobia much greater than the 
appearance of the eyes, indicating Grade 2+ conjunctival 
episcleral injection when he presented.  The provisional 
diagnosis was decreased visual acuity with unproportional 
discomfort.  Another February 1990 consult noted the veteran 
to be with high myopia and no other past ocular history, 
complaining of dull pain, photophobia, slightly blurred 
visual acuity in both eyes times one week and no history of 
trauma.  He was noted to have been welding alot in the past 
1-2 months.  Following physical examination the impression 
was probable chronic welder's burn to epithelium.  No damage 
was seen on this visit but the symptoms were consistent with 
that.  Otherwise he had a normal examination.  Another 
February 1990 eye treatment record noted the veteran to 
report he was doing welding since January 1990 and since then 
had steadily worsening burning and blurry vision.  He 
reported a blue spot at the point of fixation with occasional 
showers of floaters.  He also gave a history of being punched 
on the left temple 3 weeks ago with no increase in floaters 
since then.  Slit lamp showed slight swelling of the lower 
lid and he reported swelling was much worse in the morning 
with much crusty yellow mucus.  He had 2+ injection of the 
conjunctiva and episcleral.  The assessment was idiopathic 
bilateral decreased visual acuity and unproportional pain, 
ocular health was good and the main finding was 2+ 
conjunctiva and episcleritis in both eyes.  

Among the evidence received after August 1991 were VA 
treatment records from July 2005 and August 2005 giving a 
history of significant myopia with photoreactive keratectomy 
(PRK) surgery done in 2000, after which he developed 
significant postoperative haze and subsequent treatment for 
this problem including a scraping with Mytomycin and being 
placed on a steroid regimen to improve the symptoms of haze 
and glare, although this temporarily increased intraocular 
pressure.  He was to have further studies but ran out of 
money and went to the VA for further consult on his corneas.  
His current visual symptoms were consistent with bilateral 
monoclear diplopia or multiplopia, also with some halos and 
glare especially at night.  Physical examination revealed his 
visual acuity to be 20/20-1 on the right and 20/25-1 on the 
left without correction.  Slit lamp revealed normal lids and 
conjunctiva was white and quiet.  His corneas had visible 
trace of haze bilaterally.  The rest of the examination 
revealed no significant findings.  The assessment was status 
post refractive surgery with correction of 11 diopters of 
myopia with PRK.  He had good acuity under certain conditions 
but had difficulty with bilateral monocular diplopia, some 
halos and to some degree glare from fluorescent lights and 
night driving.  The plan was to treat him with rigid oxygen 
permeable contact lenses.  

Additional records received since August 1991 included 
ongoing eye treatment with contact lenses fitted in September 
2005, but with problems with the lenses fitting properly 
noted in November 2005 and refitted for different lenses in 
December 2005 and again in April 2006.  His history was 
significant for bilateral PRK in 2000 with resulting corneal 
haze in both eyes.  

Also received since August 1991 was a November 2003 VA 
examination, which did not include a claims file review.  He 
complained of some halos and floaters occurring after an 
infection which was severe in Israel in 1982 which sounded 
like a keratitis.  He currently used artificial tears during 
the day and tear gel at night.  Since his initial infection 
he has had PRK surgery in both eyes in the last 3 years 
followed by Lasix surgery in both eyes in the past 3 years.  
He began wearing glasses at age 7 and his present glasses 
were 2 months old.  Physical examination revealed corrected 
20/20 visual acuity in both eyes near, and 20/20-1 far in 
both eyes.  He corrected with myopic, astigmatic and 
presbyopic corrections.  There was no diplopia or visual 
fields present.  External examination revealed scarring from 
PRK and Lasix surgery as well as irregularity of the 
peripheral cornea funduscopic examination and lenses were 
clear.  The diagnosis was history of keratitis, severe 
bilateral, status post PRK and Lasik surgery both eyes, 
refractive error and presbyopia.

Based on review of the evidence the Board finds that new and 
material evidence has been submitted to reopen his previously 
denied claim for service connection for an eye disorder.  
Specifically the findings from the November 2003 VA 
examination included a diagnosis of history of keratitis, 
severe bilateral with a history given of such an infection 
believed to have occurred in service.  Additionally he is 
shown to have continued treatment by the VA for eye 
complaints.  This evidence is significant in that it now 
shows the possible existence of continued eye symptoms which 
may be potentially related to a claimed eye infection in 
service.  Such evidence, when considered in light of the 
previous evidence now raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  




ORDER

New and material evidence sufficient to reopen the veteran's 
claim for service connection for a bilateral eye disability 
has been received and the claim is reopened.  To this extent, 
the appeal is granted.


REMAND

The Board finds that a remand is necessary to address all 
issues on appeal including the reopened claim for service 
connection for bilateral eye disorder.  First the Board notes 
that according to the rating of December 1986, the veteran's 
service medical records are incomplete.  An attempt should be 
made to obtain all available service medical records.  See 
Hayre, supra. [VA's efforts to obtain service department 
records shall continue until the records are obtained or 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile].

It is noted that the veteran has alleged in his claim and 
substantive appeal injuring his right knee in a basic 
training accident and says such injury should be in the 
service medical records, and alleged that his back disorder 
was caused by heavy lifting of guns in service, as well as 
due to a fall from a gun mount.  As far as the pulmonary 
disorder alleged to be due to asbestos exposure, there is 
already proof of such exposure in the available service 
medical records.  His eye disorder was alleged to have been 
due to an eye infection treated in service in 1983 in Israel, 
and he has alternately alleged that he possibly injured his 
eyes in the motorcycle accident shown in service.  Regarding 
his hearing loss claim he has alleged this was caused by 
noise exposure by serving his military occupational specialty 
(MOS) as a gunner.  His DD Form 214 does show that his MOS 
was in naval guns maintenance.  

Moreover, there was additional evidence obtained by the VA 
subsequent to the August 2004 statement of the case 
addressing the multiple issues of service connection for an 
eye disorder, hearing loss, a pulmonary disorder, back 
disorder, right knee disorder and the November 2005 statement 
of the case addressing the service-connected right arm claim.  
There has not been a readjudication of these claims since 
this evidence was obtained.  Thus a remand is necessary to 
allow AOJ adjudication of all the issues on appeal in light 
of this additional evidence.  

Furthermore, the Board notes that VA examinations of the 
veteran's pulmonary disorder, back disorder, knee disorder, 
hearing loss and eye disorder were done without review of the 
claims file.  Moreover, as there may possibly be more service 
medical records obtained, the examiners should be afforded 
the opportunity to review any such records obtained.  

Regarding the claim for loss of use of the right arm, 
although the claims file was reviewed by the examiner in the 
February 2004 VA examination, the examiner did not have the 
opportunity to review the additional evidence submitted.  
Thus an addendum to this examination should include review of 
the additional evidence to include any additional service 
medical records.  

Accordingly this case is REMANDED for the following action:

1.  The AOJ should also obtain records of 
any additional service medical records 
and examinations from the National 
Personnel Records Center and should 
contact any other potential storage 
facilities noted in M21-1, Part III, 
4.01, if necessary regarding any possible 
records relating to the veteran's claimed 
disorders on appeal.  All records and 
other relevant information are to be made 
part of the claims folder.  If the 
records cannot be obtained, this should 
be noted in the claims folder.

2.  Following completion of the above, 
the AOJ should schedule the veteran for a 
VA orthopedic examination to determine 
the nature and etiology of the veteran's 
claimed lumbar spine and right knee 
disabilities.  The claims folder must be 
made available to the examiner prior to 
the examination, and the examiner should 
acknowledge such review of the pertinent 
evidence in the examination report.  All 
indicated studies should be performed and 
all manifestations of current disability 
should be described in detail.  The 
examiner should address the following:  
Does the veteran have any current, 
chronic lumbar spine disability or right 
knee disability?  If so, is it at least 
as likely as not that any current lumbar 
spine or right knee disorder began in 
service or became manifest to a 
compensable degree within one year of 
service?  In answering these questions, 
the examiner must consider all service 
medical records as well as any and all 
post-service medical records.  Each 
opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

3.  After the completion of the above, 
the AOJ should forward the claims file to 
the examiner who conducted the November 
2004 joints examination of the right arm.  
If the examiner is no longer available, 
the claims file should be forwarded to 
the appropriate specialist, to provide an 
addendum to the examination of November 
2004 following a review of the complete 
records on file.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated in 
this regard.  The examiner is requested 
to review the pertinent medical records, 
examine the appellant and provide a 
written opinion as to the presence, 
etiology and onset of his claimed right 
arm condition.  Specifically the examiner 
should give an opinion whether the 
veteran has lost the use of his right 
arm, and if so, whether it is at least as 
likely as not that such disorder(s) was 
caused, or aggravated, by his service-
connected right shoulder disorder.  If 
another examination is necessary, one 
should be done.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached. 

4.  Thereafter, the AOJ should schedule 
the veteran for a VA pulmonary disorders 
examination to determine the nature and 
etiology of the veteran's claimed 
pulmonary disability.  The claims folder 
must be made available to the examiner 
prior to the examination, and the 
examiner should acknowledge such review 
of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:  
Does the veteran have any current, 
chronic pulmonary disability?  If so, is 
it at least as likely as not that any 
current pulmonary disorder began in 
service, to include as due to asbestos 
exposure shown in service?  In answering 
these questions, the examiner must 
consider all service medical records as 
well as any and all post-service medical 
records.  Each opinion should contain 
comprehensive rationale based on sound 
medical principles and facts.

5.  The AOJ should also schedule the 
veteran for a VA audiological 
examination, by an appropriate 
specialist, to determine the nature and 
etiology of the veteran's claimed 
bilateral hearing loss disability.  The 
claims folder must be made available to 
the examiner prior to the examination, 
and the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  
Audiometric testing should be 
accomplished and reported in accordance 
with 38 C.F.R. § 3.385 (2007).  The 
examiner should address the following:  
Does the veteran have any current, 
chronic hearing loss disability?  If so, 
is it at least as likely as not that any 
current hearing loss disorder began in 
service to include as the result of 
exposure to acoustic trauma or became 
manifest to a compensable degree within 
one year of service?  In answering these 
questions, the examiner must consider all 
service medical records as well as any 
and all post-service medical records.  
The veteran's MOS of Naval gun repair 
should be considered as well as his 
contentions of noise exposure while 
serving in such a position.  Each opinion 
should contain comprehensive rationale 
based on sound medical principles and 
facts.

6.  The AOJ should schedule the veteran 
for a VA eye examination, by an 
appropriate specialist, to determine the 
nature and etiology of the veteran's 
claimed eye disability.  The claims 
folder must be made available to the 
examiner prior to the examination, and 
the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:  
Does the veteran have any current, 
chronic eye disability?  If so, is it at 
least as likely as not that any current 
eye disorder began in service?  In 
answering these questions, the examiner 
must consider all service medical records 
as well as any and all post-service 
medical records.  Each opinion should 
contain comprehensive rationale based on 
sound medical principles and facts.

7.  After completion of the above 
development, the AOJ should readjudicate 
the veteran's service-connection claims, 
including any additional evidence 
obtained by the AOJ on remand.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case, which includes the 
provisions of 38 C.F.R. § 3.310 (2007) 
regarding the secondary service 
connection issue, and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claims. 38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


